Citation Nr: 1735243	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  11-26 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a skin condition.

2. Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).

3. Entitlement to service connection for lumbar spine disability.

4. Entitlement to service connection for cervical spine disability.

5. Entitlement to service connection for an acquired psychological disorder, to include depression and PTSD.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant and his granddaughter


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to October 1979, with periods of National Guard duty from March 1980 to January 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2009, February 2010, December 2010 and August 2011 rating decisions of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2016, the Veteran testified at a Board videoconference hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.

The Board notes that in a July 2016 letter the Veteran requested his service treatment and service personnel records.  In June 2017, the request for documents was fulfilled by the VA Record Management Center.  Additionally, in July 2017 the Veteran requested a copy of his complete file and that request was fulfilled by the Board that same month.

The Board additionally notes that in a September 2016 filing, the Veteran asserted entitlement to VA home loan benefits and service-connection for a respiratory condition and arthritis in his joints.  Additionally, in a February 2017 letter, the Veteran claimed service connection for a right hip disability.  With regard to the claims for home loan benefits and service connection for arthritis and right hip disability, the Veteran is advised that, as of March 24, 2015, a claim must be submitted on an application form prescribed by the Secretary.  See 38 C.F.R. § 3.1(p) (2016); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  If the Veteran wishes to file a claim for benefits he must do so on the prescribed form.  

As to the claim for a respiratory condition, the Board notes that the claim was denied in an October 2013 rating decision.  In April 2014, the Veteran submitted several VA Forms 21-4142, Authorization and Consent to Release Information, identifying private medical providers that treated him for his respiratory conditions.  Thereafter, in September 2014, VA requested treatment records from the medical providers identified.  Additionally, in September 2014 the Veteran submitted a statement asserting that he was exposed to a gas chamber during training at Fort Benning and that he now had COPD and asthma.  In June 2015, a pulmonary function test from TUH was received.  The Veteran submitted another statement in July 2015 reiterating his assertion that he developed a respiratory condition due to exposure to a gas chamber.  In November 2015, treatment records from TUH dating from July 2013 and March 2014 were received showing diagnoses and treatment for dyspnea, COPD and asthma.  The Veteran filed a substantive appeal in July 2015.  

In this regard, the Board notes that the RO continued to develop the Veteran's service connection claim for a respiratory condition, in part, based on evidence associated with the claims file within one year of issuance of the October 2013 rating decision.  Accordingly, that decision never became final.  See 38 C.F.R. § 3.156(b) (2016) (providing that if new and material evidence is received within one year after the date of mailing of a RO decision, it will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final).  Moreover, the record shows that the RO has not issued a Statement of the Case adjudicating the issue on appeal.  As such, the Board does not have jurisdiction over this matter and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required. 


REMAND

The Board regrets the delay, however after examining the record the Board finds that a remand is necessary and that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.

In June 2015, the Veteran submitted an April 2015 letter from Social Security Administration (SSA) detailing information about supplemental security income payments.  Additionally, during his August 2016 Board videoconference hearing, the Veteran testified that he applied for and was currently in receipt of SSA benefits.  

Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  

As it is unclear what disability the Veteran claimed for SSA benefits, records related to the SSA determination may be relevant.  Accordingly, attempts to obtain and associate with the claims file any outstanding SSA records should be made.  Id. at 1323; see also Baker v. West, 11 Vet. App. 163, 169 (1998).

With regard to his service connection claims for CTS, cervical and lumbar spine disabilities, the medical evidence of record shows that in October 2009 the Veteran was diagnosed with the following: status post C4-C7 discectomy and fusion with left cervical radiculopathy; L5-S1 herniated nucleus pulposus; and bilateral CTS.  A July 2013 private medical record from TUH noted a past medical history for herniated disc and bilateral CTS.  An August 2015 private medical record noted a past medical history for bilateral CTS, arthritis and back pain.  Therefore, the Veteran clearly has current diagnoses for his claimed disabilities.

Additionally, the Veteran asserts that his CTS, cervical and lumbar spine disabilities had their onset during active duty for training; including during basic training and National Guard service.  Specifically, the Veteran asserts that during basic training his CTS, cervical and lumbar spine disabilities were caused when he fell while carrying military equipment and while wearing a back pack during a 50 mile road march.  The Veteran additionally asserts that he fell either on a rock or a log.  The Veteran has also asserted that he injured his back and developed CTS as a result of drills during his National Guard service.  

During an August 2016 Board video-conference hearing, the Veteran testified that his back injuries were due to carrying heavy equipment while loading and unloading trucks, including ammunition, field packs, M16s, M60s and logs.  The Veteran also testified that his back injuries were caused by training exercises.  The Veteran further testified that a treating physician linked his CTS to his service training.  The representative asserted that the Veteran tried to reenlist but was turned down due to his disabilities that occurred as a result of service.  The Veteran also testified that during service he hurt his fingers, hands and joints while cleaning, disarming and disabling weapons which caused CTS.    

The Board notes that the Veteran's National Guard records have been determined to be unavailable.  See May 2016 RO Notice Letter.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board further notes that VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McClendon, 20 Vet. App. at 83.

Accordingly, in consideration of the missing records and the Veteran's lay statements as to the onset of his service connection claims for CTS, cervical and lumbar spine disabilities, including medical evidence showing current diagnoses and/or persistent symptoms of such disabilities, the Board has determined that the "low threshold" necessary to establish entitlement to a VA medical examination in connection with such claims for service connection has been satisfied.  See 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007) (noting that a layperson is competent to report what he/she was told by a medical professional).

With regard to the claim for an acquired psychological disorder, during the August 2016 Board hearing the Veteran testified that his psychological disorder was caused by loud noises he heard during nighttime guard duty which caused him to believe he was under attack.  The Veteran further testified that his symptoms at that time included depression, panic attacks, anger, low morale, low self-esteem and exaggerated startle effect.  In addition, the Veteran's granddaughter testified that the Veteran exhibited hypervigilant and paranoid behavior.  

In an August 2016 letter, the Veteran's private physician stated that he suffered from depression and PTSD, "both of which may be related to his time in the military."  Speculative language such as "may be" does not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  A medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  Accordingly, the Board finds that an examination is necessary to properly adjudicate the Veteran's claim for an acquired psychological disorder.  

With regard to the Veteran's claim for a skin condition, during the August 2016 Board hearing he testified that he contracted a couple rashes from training exercises, including exposure to poison ivy.  He further testified that a treating physician stated that his rash looked like a fungus.  A review of the service treatment records (STRs) show that in August 1979 the Veteran complained of a rash in his groin area including symptoms of itching and flaking of skin.  The Veteran was treated with topical medication.  Therefore, as the evidence shows an in-service event and lay statements note a current diagnosis for a fungal skin condition, the Board finds that an examination is necessary as the low threshold for obtaining such examination has been surpassed in this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); See McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:


1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Identify and obtain any outstanding SSA records that are not already associated with the record.  If these records are unavailable, a written statement to this effect must also be incorporated into the electronic record.

3. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any diagnosed skin disorder.  The examiner must review the claims file and note that review in the report.  All indicated studies should be completed.  Additionally, the examiner should consider the Veteran's statements regarding onset of symptoms during service and continuity of symptomatology after service.

The examiner should provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that any diagnosed skin disorder is etiologically related to the Veteran's active service?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

A comprehensive rationale must be provided for the opinions rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4. Also schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of the Veteran's diagnosed bilateral carpal tunnel syndrome.  The examiner must review the claims file and note that review in the report.  All indicated studies should be completed.  Additionally, the examiner should consider the Veteran's statements regarding onset of symptoms during service and continuity of symptomatology after service.

The examiner should provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that any diagnosed bilateral carpal tunnel syndrome is etiologically related to the Veteran's active service?  

A comprehensive rationale must be provided for the opinions rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4. The AOJ should also schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of the Veteran's diagnosed lumbar and cervical spine disabilities.  The examiner must review the claims file and note that review in the report.  All indicated studies should be completed.  Additionally, the examiner should consider the Veteran's statements regarding onset of symptoms during service and continuity of symptomatology after service.

The examiner should provide the following opinions:

(a) Is it at least as likely as not (50 percent or greater probability) that any diagnosed lumbar spine disability is etiologically related to the Veteran's active service? 

(b)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed cervical spine disability is etiologically related to the Veteran's active service?

A comprehensive rationale must be provided for the opinions rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

5. The AOJ should schedule the Veteran for an examination with a psychiatrist or a psychologist.  The examiner must determine whether the Veteran currently suffers from an acquired psychiatric disorder, to include anxiety, depression and PTSD.  The examiner must review the claims file.  The examiner should set forth all examination findings and a complete rationale for any opinion expressed should be provided.  All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished.  

The examiner should provide the following opinions:

(a) Provide a full multiaxial diagnosis.  Specifically state whether each criterion for a diagnosis of PTSD is met.  Otherwise, provide a diagnosis for any acquired psychiatric disorder.

(b)  If a diagnosis of PTSD is appropriate, identify each stressor event upon which the diagnosis is based.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the PTSD is due to the fear of hostile military or terrorist activity during service.

(c) With respect to any psychiatric disorder found upon examination or identified during a review of the claims folder, the examiner should provide an opinion as to whether it etiologically related to any period of service

6. Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

